Title: To Alexander Hamilton from Rufus Graves, 13 July 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir—
            Portsmouth 13th July 1799
          
          Your letters and packages containing Orders and directions for recruiting, together with twenty three pamphlets of Rules and regulations respecting the recruiting service, with ten copies of Baron de Stuben came to hand this day and shall be attended to with all possible dispatch. My place of residence being at Hanover more than one hundred miles from this place is the reason of my not receiving them sooner—
          I have the honor to be with very great respect Sir your most obedient Sert.
          
            R Graves Lieut Col. Commandt
             16 US Regement
          
        